DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jamieson Fish on 11/9/2021.
The application has been amended as follows: 
Replace in claim 1 Line 36 “a user specified volume” with a – the user specified volume –
Replace in claim 8 Line 35 “a user specified volume” with a – the user specified volume –
Replace in claim 15 Line 36 “a user specified volume” with a – the user specified volume –

Allowable Subject Matter
Claims 1, 2, 8, 15, 22, 24, 26 & 27-29 are allowed.

With respect to independent Claims 1, 8 & 15, the prior art found does not specifically teach receiving a user selection of a media item to play; receiving a user selection of a first device for playback of the media item, wherein the first device is in communication with a local area network and supports a load media command to initiate a streaming session, wherein a load media command loads a media item prior to automatically or optionally starting playback of the media item, wherein for the first device, a time at which actual media playback occurs is based on a streaming session being initiated with a load media command; receiving a user selection of a second device for playback of the media item, wherein the second device is in communication with the local area network and does not support a load media command to initiate a streaming session, wherein for the second device, a time at which actual media playback occurs is based on a streaming session being initiated without a load media command; based on the time at which actual media playback occurs at the first device being based on a streaming session being initiated with a load media command and the time at which actual media playback occurs at the second device being based on a streaming session being initiated without a load media command, initiating synchronous multi-room streaming by: transmitting a load media command for the media item to the first device; upon receiving a load acknowledgement command from the first device, transmitting a play command with inaudible volume playback to the first device and transmitting a play command with inaudible volume playback to the second device; Response to Final Office Action of 9 March 2020 US Patent App No. 14/843,002 Page 3 of 12confirming playback of the media item at the first device has begun, wherein confirming playback of the media item has begun at the first device includes receiving a playing status from the first device; confirming playback of the media item at the second device has begun, wherein confirming playback of the media item has begun at the second device includes receiving a playing status from the second device; and upon confirming playback of the media item has begun at the first device and upon confirming playback of the media item has begun at the second device: causing playback of the media item at a start position of the media item at the first device, according to a user specified volume, and causing playback of the media item at the start position of the media item at the second device, according to the user specified volume.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Art
Related Art not relied upon Yao et al. (U.S. Pub 2014/0108497) for teaching and obtaining a media playback position of the media at a first time. The client device sends a first message from the client device to a server, wherein the first message includes the media playback position and where the media playback position includes a time reference associated with playback of the media at the first time. The client device sends a second message from the first client to the server, based on expiration of the time period, wherein the second message includes a media playback position of the media at a second time during the playing of the streaming media that is different than the first time. Hoshi et al. (U.S. Pat 10,048,665) for teaching A device controller capable of controlling a plurality of load devices, includes: a controller; and a display unit having a first screen and a second screen, wherein the controller is configured to cause the display unit to display, in the first screen, a selection object that instructs a user to select at least one of the plurality of load devices and a first operation object that instructs a user to perform a first type of operation relating to the plurality of load devices, and 

Examiner Comments
Related prior art and previously relied upon prior art do not teach synchronous multi-room streaming of inaudible playback item that plays on a first device that supports a load media command, and a second device that does not support a load media command. The process includes confirmation that playback has begun on both first and second devices at a start position synchronized and a user specified volume wherein the confirmation process requires receiving a playing status from each the first device and second device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANGIE BADAWI/Primary Examiner, Art Unit 2179